DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/11/2021.
Election/Restrictions
Claim 1 is allowable. The restriction requirement Group I and Group II inventions, as set forth in the Office action mailed on 06/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/01/2021 is withdrawn.  Claims 11-20, directed to Group II invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a silicon-controlled-rectifier electrostatic protection structure comprising a plurality of second gate structure groups at both sides of the first N-type well along a second direction, each of the plurality of second gate structure groups includes two second gate structures arranged along the first direction, a second N-type well at sides of the first N-type well, a third P-type doped region surrounds the second N-type well, and each of 
The search of the prior art does not disclose or reasonably suggest a fabrication method for forming a silicon-controlled-rectifier electrostatic protection structure that comprises forming a plurality of second gate structure groups at both sides of the first N-type well along a second direction, each of the plurality of second gate structure groups includes two second gate structures arranged along a first direction, forming a second N-type well at sides of the first N-type well, forming a third P-type doped region surrounding the second N-type well, and each of the second N-type well, the third P-type doped region, and the cathode N-type doped region has a ring structure and sequentially surrounds the first N-type well in combinations with other claim limitations as required by claim 11.
The dependent claims 2-10 and 12-20 are allowable by virtue of the dependence upon the claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891